UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-33519 WHO’S YOUR DADDY, INC. (Exact name of Registrant as specified in its charter) Nevada 98-0360989 (State of Incorporation) (I.R.S. Employer Identification No.) 26381 Crown Valley Parkway, Suite 230, Mission Viejo, CA92691 (Address of principal executive offices) (949) 582-5933 (Issuer’s telephone number) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company: in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No ý As of August 19, 2009, there were 22,860,781 shares of our common stock issued and outstanding. WHO’S YOUR DADDY, INC. FORM 10-Q JUNE 30, 2009 INDEX Part I – Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition or Plan of Operation 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 Item 4T. Controls and Procedures 18 Part II – Other Information Item 1. Legal Proceedings 18 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 Certifications 2 PARTI FINANCIAL INFORMATION ITEM I FINANCIAL STATEMENTS WHO’S YOUR DADDY,INC. BALANCE SHEETS June 30, 2009 December 31, 2008 (Unaudited) Assets Current assets: Cash and cash equivalents $ — $ — Accounts receivable, net of allowance of $60,468 at June 30, 2009 and December 31, 2008, respectively. 24,699 33,496 Inventories 1,331 — Prepaid and other — 37,691 Total current assets 26,030 71,187 Property and equipment, net 4,637 45,708 Tradename, net 143,711 143,711 Deposits — 36,335 Total assets $ 174,378 $ 296,941 Liabilities and Shareholders’ Deficit Current liabilities: Accounts payable $ 894,160 $ 833,364 Accrued expenses 290,011 366,306 Accrued compensation - officers 1,033,963 803,281 Customer deposits 227 115,576 Accrued litigation 1,790,000 1,790,000 Notes payable 1,027,900 607,000 Advances from officers and shareholders 513,063 221,618 Total current liabilities 5,549,324 4,737,145 Notes payable — 232,146 Total liabilities 5,549,324 4,969,291 Shareholders’ deficit Preferred stock, $0.001 par value: 20,000,000 shares authorized, 333,333 shares issued and outstanding at June 30, 2009 and December 31, 2008, respectively. 333 333 Common stock, $0.001 par value: 100,000,000 shares authorized, 20,960,781 and 19,870,781 shares issued and outstanding at June 30, 2009 and December 31, 2008, respectively. 20,961 19,871 Stock subscription receivable — — Additional paid-in capital 24,543,408 24,436,127 Accumulated deficit (29,939,648 ) (29,128,681 ) Total shareholders’ deficit (5,374,946 ) (4,672,350 ) Total liabilities and shareholders’ deficit $ 174,378 $ 296,941 See accompanying Notes to Financial Statements. 3 WHO’S YOUR DADDY,INC. STATEMENTS OF OPERATIONS (UNAUDITED) Three MonthsEndedJune 30, Six MonthsEndedJune 30, 2009 2008 2009 2008 Sales $ — $ 131,473 $ 160,420 $ 234,296 Cost of sales — 91,521 93,239 165,808 Gross profit (loss) — 39,952 67,181 68,488 Operating expenses: Selling and marketing 54,077 136,843 173,251 218,532 General and administrative 223,434 945,784 462,772 1,437,104 Loss on relocation of office 156,014 — 156,014 — Total operating expenses 433,525 1,082,627 792,037 1,655,636 Operating loss (433,525 ) (1,042,675 ) (724,856 ) (1,587,148 ) Interest expense 36,355 82,057 85,312 166,479 Change in fair value of derivative liabilities — — — (2,061 ) Gain on extinguishment of debt and creditor obligations — 9,634 — (278,583 ) Other, net 400 2,000 800 (1,200 ) Loss before income taxes (470,280 ) (1,136,366 ) (810,968 ) (1,471,783 ) Income taxes — Net loss $ (470,280 ) $ (1,136,366 ) $ (810,968 ) $ (1,471,783 ) Basic and diluted net loss per share: $ (0.02 ) $ (0.09 ) $ (0.04 ) $ (0.14 ) Weighted average number of common shares used in basic and diluted per share calculations: 21,206,574 12,548,787 20,852,527 10,774,843 See accompanying Notes to Financial Statements. 4 WHO’S YOUR DADDY,INC. STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months EndedJune 30, 2009 2008 Cash flows from operating activities: Net loss $ (810,968 ) $ (1,471,783 ) Adjustments to reconcile net loss to net cash used in operating activities: Gain on extinguishment creditor settlements — (278,583 ) Stock compensation expense — 687,103 Common stock issued for services rendered 106,553 — Depreciation 12,088 11,431 Loss on relocation of office 156,014 — Amortization of debt discount 70,572 — Changes in operating assets and liabilities: Accounts receivable 8,797 (45,716 ) Inventories (1,331 ) 152,358 Prepaid expenses and other assets 74,026 (48,689 ) Accounts payable 60,796 176,764 Accrued expenses 151,269 494,690 Customer deposits (115,349 ) 304,643 Accrued litigation — (22,000 ) Advances from officers 267,533 (10,764 ) Net cash used in operating activities (20,000 ) (50,546 ) Cash flows from investing activities: Tradename — (9,599 ) Net cash used in investing activities — (9,599 ) Cash flows from financing activities: Proceeds from issuance of notes payable, net of fees 20,000 — Payments on notes payable — (35,000 ) Proceeds from the sale of common stock — 95,000 Net cash provided by financing activities 20,000 60,000 Net decrease in cash and cash equivalents — (145 ) Cash and cash equivalents at beginning of period — 145 Cash and cash equivalents at end of period $ — $ — Supplemental disclosure of cash flow information: Cash paid for interest $ 4,741 $ 145,855 Cash paid for income taxes $ — $ — Supplemental disclosure of non-cash investing and financing activities: Issuance of common stock to settle creditor obligations $ — $ 302,643 Issuance of common stock for accrued salaries $ — $ 421,550 Issuance of common stock and warrants to extinguish convertible notes and warrant liabilities $ — $ 3,994,655 Issuance of common stock for stock subscription receivable $ — $ 95,000 Issuance of common stock to repurchase inventory $ — $ 133,052 See accompanying Notes to Financial Statements. 5 WHO’S YOUR DADDY, INC. NOTES TO FINANCIAL STATEMENTS June 30, 2009 (UNAUDITED) 1. Business Business Who’s Your Daddy,Inc. (the “Company”) manufactures (on an outsource basis), markets, sells and distributes its The King of Energy® energy shots and energy drinks centered on its trademark-protected brand, Who’s Your Daddy®.The Company has temporarily suspended its sales activity to focus on a new marketing strategy which will principally emphasize its energy shot products. The Company’s focal point of future sales will be its energy shot products, primarily through a new internet marketing campaign expected to be rolled-out during the third quarter of 2009.The Company is also exploring opportunities for the licensing of its proprietary brand, Who’s Your Daddy®, for products that can take advantage of this distinctive name, including related products such as energy bars. Management’s Plan of Operations For the years ended December31, 2008 and 2007, revenues declined to $745,050 from $981,919, respectively, primarily due to the lack of operating capital, resulting in reduced sales and marketing efforts, including payments for slotting fees for shelf space at retail outlets.The Company has also incurred net losses of $2,644,172 and $1,934,947 for the years ended December31, 2008 and 2007, respectively.For the six months ended June 30, 2009, revenues were $160,420 (zero in the second quarter) and the
